DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 05/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201824, fig. 25" and "201812, fig. 24" have both been used to designate a rotation knob.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201824, fig. 25 and round plate member with screws attached thereto adjacent 201824 in fig. 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Is 201824 in fig. 25 the same as 201812, fig. 24?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10, and 13-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees et al. (US 20150282825 A1) in view of Weir et al. (US 20140200612 A1) in view of Adams et al. (US 20040092992 A1) and further in view of Hall et al. (US 20140246474 A1).
Regarding claim 1, Trees et al. discloses a surgical stapling instrument (100/200/300, fig. 1) comprising a handle assembly (20/22),
an end effector (14) configured to clamp a tissue ([0061], fig. 1); a cutting member (28, [0067-0069, 0107-0108]); a motor (32) mechanically coupled to the cutting member, the motor configured to move the cutting member between a first position and a second position (abstract, [0005, 0007, 0061, 0071-0073]); and 
a control circuit (34) coupled to the motor, the control circuit configured to: sense a parameter associated with clamping of the end effector, wherein the parameter comprises at least one of a tissue gap, a force during closure of the end effector, or a force during firing, or any combination thereof (force of cutting element/tissue impedance change speed of cutting member to overcome tissue impedance, ([0006-0007, 0011, 0060, 0089, 0096], tables 1-3, figs. 12-13) position of cutting member, power to motor to clamp, maintain minimum gap, speed based solely on force applied to firing actuator, [0009, 0011,0020, 0029, 0071-0074, 0096, 0101, 0112, 0115, 0126], figs. 12-13); and 
control the motor by modulating a power (adjust motor output) applied to the motor to adjust a torque or a speed applied to the cutting member by the motor [(0029, 0060, 0108, 0111-0139], figs. 11-20) and teaches the controller 34 can “include a variety of devices configured to process signals (e.g., a microprocessor, a central processing unit (CPU), a memory controller, etc.), and the power source 36 can include a variety of devices configured to supply power to at least the controller 34” [0071] and teaches a computer-implemented surgical system (feather, seal-only, algorithm from a memory [0133, 0140]).
Trees et al. states:  “Adjusting the motor's output can cause the cutting element to translate through the end effector at different speeds [0060]…cutting element can be positioned at the distal end 28d of the compression member 28, such as by being formed on the connecting portion 30c of the compression member 28 as an integral part thereof, e.g., as a sharpened edge thereof, or as a member attached thereto, e.g., a blade mounted thereon [0069]… cutting element can be configured such that it is not attached to the compression member 28, such that the cutting element can be configured to advance and retract relative to the jaws 16a, 16b so as to cut tissue sandwiched therebetween without applying compression to the tissue.. include a separate compression member” [0069] … device 200 can be configured to allow a user to manually advance the cutting element by actuating the firing actuator 210 without the motor 206 providing power for the firing [0090] speed of the cutting element can thus be controlled based on the cutting element's position” [0115]
Trees et al. fails to explicitly teach that the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis; and a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is slidably disposed at a distal position within the handle assembly of the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is disposed at a proximal position within the surgical stapling instrument and a knob in mechanical communication with the unitary motor housing and configured to translate the unitary motor housing within the handle assembly.
Weir et al. teaches a similar stapler (600) having a control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system (position, force, and tactile feedback sensors [0039, 0079], 52/60/810/816, control torque to prevent tip separation, overlay the captured images with a virtual control interface [0042, 0052-0055, 0062-0074, 0093, 0099-0104], figs. 1-11); calibrate, homing procedure to adjust the torque limit put stapler through range of motions and tests while monitoring the corresponding performance of stapler [0114-0116], figs. 1-11).
Adams et al. also teaches a surgical stapling instrument (210) for cutting tissue, having a handle assembly (214) with a knob (260) in mechanical communication with a unitary motor housing (252) and configured to translate the unitary motor housing within the handle assembly ([0059-0061], fig. 11).
Hall et al. also teaches a similar stapler having unitary motor housing (26/750), wherein the unitary motor housing comprises a motor (402, 530, 560 and 610 [0183]) and a battery (802), the motor housing (750) slidably disposed within the handle assembly ([0173-0183], figs. 1 and 27-32); wherein the motor is electrically coupled (via 810/820) to the battery when the unitary motor housing (750) is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument ([0173-0185], figs. 1 and 27-32).  Hall et al. also teaches having the battery in a robotic system if desired [0183] and having various sensors [0261], a receiver module 4015, video monitor 4014, relay station 4008, data transmitted wirelessly a wide-area network (WAN), a local-area network (LAN), or any other suitable network or device; storing the data with memory (ROM/disk/4122), blue tooth, and process the data with a processor/computer, (4120 [0264-0271, 0280-0285, 0305, 0383, 0388-0390], figs. 82-88).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter wherein the parameter comprises at least one of a tissue gap, a force during closure of the end effector, or a force during firing, or any combination thereof and having a microprocessor, a central processing unit (CPU) working in conjunction with the controller with a computer-implemented surgical system, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter and the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis for achieving the desired cut length or for safety control of the knife/cutting member with user control/adjustment and feedback data being shared/stored as taught by Weir et al. and to also have a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument with a knob in mechanical communication with the unitary motor housing and configured to translate the unitary motor housing within the handle assembly for easier and safer activation of the device and installation of the motor as taught by Hall et al. and Adams et al.
Regarding claim 9, Trees et al. discloses a surgical stapling instrument (100/200/300, fig. 1) comprising a handle assembly (20/22), an end effector (14) configured to clamp a tissue ([0061], fig. 1); a cutting member (28, [0067-0069]); a motor (32) mechanically coupled to the cutting member, the motor configured to move the cutting member between a first position and a second position (abstract, [0005, 0007, 0061, 0071-0073]; and 
a control circuit (34) coupled to the motor, the control circuit configured to: sense a parameter associated with firing of the cutting member ([0005-0015, 0029, 0061, 0071-0074, 0108, 0112, 0115-0116, 0124-0131, 0140]); wherein the parameter comprises at least one of a tissue gap, a force during closure of the end effector, or a force during firing, or any combination thereof (force of cutting element/tissue impedance change speed of cutting member to overcome tissue impedance, ([0006-0007, 0011, 0060, 0089, 0096], tables 1-3, figs. 12-13) position of cutting member, power to motor to clamp, maintain minimum gap, speed based solely on force applied to firing actuator, [0009, 0011,0020, 0029, 0071-0074, 0096, 0101, 0112, 0115, 0126], figs. 12-13);  and control the motor by modulating a power (adjust motor output) applied to the motor to adjust a torque applied to the cutting member by the motor [0117-0122, 0140], tables 1-3, figs. 11-16) and teaches the controller 34 can “include a variety of devices configured to process signals (e.g., a microprocessor, a central processing unit (CPU), a memory controller, etc.), and the power source 36 can include a variety of devices configured to supply power to at least the controller 34” [0071] and teaches a computer-implemented surgical system (feather, seal-only, algorithm from a memory [0133, 0140]).
Trees et al. fails to explicitly teach that the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis and a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument and a knob in mechanical communication with the unitary motor housing and configured to translate the unitary motor housing within the handle assembly.
Weir et al. teaches a similar stapler (600) having a control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system (52/60/810/816, [0052-0055, 0062-0074, 0093, 0099-0103, 0114-0116], figs. 1-11).
Adams et al. also teaches a surgical stapling instrument (210) for cutting tissue having a handle assembly (214) with a knob (260) in mechanical communication with a unitary motor housing (252) and configured to translate the unitary motor housing within the handle assembly ([0059-0061], fig. 11).
Hall et al. also teaches a similar stapler having unitary motor housing (26/750), wherein the unitary motor housing comprises a motor (402, 530, 560 and 610 [0183]) and a battery (802), the motor housing (750) slidably disposed within the handle assembly ([0173-0183], figs. 1 and 27-32); wherein the motor is electrically coupled (via 810/820) to the battery when the unitary motor housing (750) is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument ([0173-0185], figs. 1 and 27-32).  Hall et al. also teaches having the battery in a robotic system if desired [0183] and having various sensors [0261], a receiver module 4015, video monitor 4014, relay station 4008, data transmitted wirelessly a wide-area network (WAN), a local-area network (LAN), or any other suitable network or device; storing the data with memory (ROM/disk/4122), blue tooth, and process the data with a processor/computer, (4120 [0264-0271, 0280-0285], figs. 82-88).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter wherein the parameter comprises at least one of a tissue gap, a force during closure of the end effector, or a force during firing, or any combination thereof and having a microprocessor, a central processing unit (CPU) working in conjunction with the controller with a computer-implemented surgical system, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter and the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis for achieving the desired cut length or for safety control of the knife/cutting member with user control/adjustment and feedback data being shared/stored as taught by Weir et al. and Adams et al. and to also have a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument with a knob in mechanical communication with the unitary motor housing and configured to translate the unitary motor housing within the handle assembly for easier and safer activation of the device and installation of the motor as taught by Hall et al. Adams et al.
Regarding claims 2 and 10, Trees et al. discloses the cutting member is independently actuatable from the end effector [0069, 0078, 0107-0110, 0115-0118].
Regarding claim 3-6, 8, 11-14, and 16, Trees et al. discloses the parameter comprises a tissue gap, force during closure of the end effector, tissue creep stabilization, or force during firing, or any combination thereof, wherein the control circuit is configured to control the motor to drive the cutting member in either a load control mode or a stroke control mode according to an adjustable control parameter, configured to control an advancement rate at which the motor drives the cutting member according to initial conditions as the motor begins driving the cutting member from the first position, configured to control the motor to adjust a speed at which the motor drives the cutting member and control the motor to adjust any combination of the torque, the speed, or the distance [0011, 0017, 0020-0021, 0070, 0089-0090, 0096, 0109, 0117-0118].

Claims 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees et al. (US 20150282825 A1) in view of Weir et al. (US 20140200612 A1) in view of Adams et al. (US 20040092992 A1) in view of Hall et al. (US 20140246474 A1) and further in view of Huang et al. (US 20130168435 A1).
Regarding claims 7, Trees et al. teaches the control circuit is configured to control the motor to adjust a position and speed in which the motor drives the cutting member according to the parameter [0008, 0015, 0029, 0110-0120, 0140, tables 1-3, figs. 11-16)] and teaches halting the cutting member at any distance [0109-0112] and teaches position of the cutting element can be determined with sensors and force in which a maximum force will require manual aid that can then be applied to assist [0116-0120].
Trees et al. fails to explicitly teach that the control circuit is configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter.
Huang et al. teaches a similar stapler (1300/1400) having a control circuit [0276-0282] configured to control a motor (1410, fig. 142) to adjust a distance to which the motor drives a cutting member (1392) according to a parameter ([0265-0283], figs. 1 and 123-142).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter for achieving the desired cut length or for safety control of the knife/cutting member as taught by Huang et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-10, and 13-16 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a knobs structural mechansims/features that perform the function of “translate the unitary motor housing within the handle assembly”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggest reciting the structural features (spline engagement to engage gears and etc.) of a knob “in mechanical communication with a unitary motor housing and configured to translate the unitary motor housing within the handle assembly”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure- 
US 20140246474 A1 teaches stapler with motor (3714) with controller (800)/circuit/processor (3702/3706) controlling moving firing member (160) at desired torque/speed [0253], memory for time and location data of the firing member and modulating/adjusting power to motor with programmed instructions [0342].
US 20170333033 A1 – controlling closure rate (firing speed), desired gap of the jaws, calibrating motor speeds [0030-0067]. 
US 20160265938 A1 – microcontroller controlling motor for desired closure rate with memory [0039-0040]
US 20100096431 A1 – different zones/pitches on the firing rod (180, [0095]) with contact between the cam 185 and microswitches [0098-0099]. And see references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731